Citation Nr: 1413264	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  11-07 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for hepatitis C. 

4.  Entitlement to service connection for chronic pancreatitis, to include as secondary to the Veteran's service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Marotta


INTRODUCTION

The Veteran served on active duty from April 1968 to January 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. 

In March 2012, the Veteran presented testimony before the undersigned Veterans' Law Judge at the RO.  A transcript has been associated with the claims file. 

The issue of entitlement to service connection for chronic pancreatitis, to include as secondary to the Veteran's service-connected diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 1971 rating decision, the RO denied the Veteran's claim for entitlement to service connection for low back pain with sciatica; the Veteran filed a Notice of Disagreement but did not timely perfect an appeal.  In November 1980 and August 1981, the RO declined to reopen the Veteran's claim; he did not timely perfect an appeal.  

2.  Evidence received since the August 1981 rating decision raises a reasonable possibility of substantiating the claim of service connection for a low back disability.

3.  The competent credible evidence of record is against a finding that the Veteran's low back disability is causally related to, or was aggravated by, his active service.

4.  The competent credible evidence of record is against a finding that the Veteran's hepatitis C is causally related to, or was aggravated by, his active service.


CONCLUSIONS OF LAW

1.  The August 1981 rating decision in which the RO declined to reopen the Veteran's low back disability claim is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  As pertinent evidence received since the August 1981 denial is new and material, the criteria for reopening the claim for service connection for a low back disability are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

4.   The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied via a letter sent to the Veteran in May 2009.

For the Veteran's claim for service connection for a low back disability, the Board notes that the Veteran did not receive proper notice regarding the unique character of "new" and "material" evidence.  However, the Veteran has been continuously represented by an experienced Veterans Service Organization (VSO) and has submitted arguments in support of his claim, which demonstrates that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim.  In addition, the RO and the Board determined that new and material evidence has been submitted to reopen this claim.  Therefore, the Board finds that any deficiency in notice did not result in any prejudice to the Veteran.  

The duty to assist has also been satisfied.  VA has obtained the Veteran's service treatment records (STRs), VA medical records and private treatment records identified by the Veteran as relevant to the appeal.  The Veteran was also afforded a VA examination in May 2010.  The VA examination is sufficient, as the examiner considered the Veteran's statements, offered explanations for the opinions stated, and provided the information necessary to resolve the issue on appeal.  

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claims at this time. 

II.  New and Material Evidence

The Veteran was initially denied service connection for a low back disability in a March 1971 rating decision, on the grounds that his low back pain with sciatica existed prior to service.  Although the Veteran filed a Notice of Disagreement and the RO issued a Statement of the Case, the Veteran did not perfect an appeal and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  In May 1980 and August 1981, the RO declined to reopen the Veteran's low back disability claim on the grounds that he did not submit new and material evidence.  

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence of record as of the August 1981 decision included the Veteran's service treatment records and the Veteran's personal statements that he hurt his back in service.  Evidence received since the August 1981 decision includes the Veteran's argument that he did not receive notice of the 1972 examination and that his claim was denied based on his failure to appear for that examination, VA treatment records, and the Veteran's personal statements that his low back disability was aggravated during service.  This evidence is new because the Veteran's aggravation theory was not previously advanced.  The new evidence is material because it supports the Veteran's claim for service connection by arguing that an in-service injury aggravated his pre-existing low back disability.  The Board finds that the new evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303.  

New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the claim for service connection for a low back disability is reopened.  To that extent only, the appeal is allowed.

III.  Service Connection 

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

IV.  Low Back Disability

During his March 2012 hearing, the Veteran argued that his low back disability was aggravated during service when he lifted a radio out of a jeep.  The Veteran also reported that he his back hurt throughout service until he had a laminectomy in 1985.  

In his April 1968 enlistment examination, the Veteran reported having recurrent back pain.  It was noted that he had previously been rejected for military service in August 1967 when he tried to enlist in the Coast Guard due to back trouble.  The physician conducting the entrance examination summarized the data by stating that the Veteran had recurring back pain, but was deemed acceptable for service in an evaluation by an orthopedic doctor in December 1967.  

Service treatment records dated April 1968 note that within two weeks of entrance the Veteran complained of low back pain and sciatica.  The Veteran reported that he first injured his back in 1966.  X-rays of the lumbar spine showed a spina bifida occulta at S-1, but was otherwise unremarkable.  The Veteran was diagnosed with chronic low back pain with sciatica.  

In April 1969, the Veteran complained of a back ache after lifting an object from a jeep.  On examination, the Veteran had pain on bending with limitation of motion.   The Veteran was diagnosed with lumbosacral strain, right.

The Veteran presented with complaints of a sore back in September 1969.  The Veteran reported that he fell in a swimming pool in 1966 and that he has experienced back pain that travels down his right leg since that time.  X-rays of the lumbosacral spine showed spondylolysis at L5, right and spina bifida occulta S1 without spondylolisthesis.  The Veteran was diagnosed with symptomatic L5 spondylolysis, right.  The Veteran was given a permanent change of profile based on his back condition. 

On his January 1971 separation examination, the Veteran reported that he had recurring back pain if he over-exerted himself or after prolonged standing.  In response to the question "Have you ever been rejected for military service because of physical, mental, or other reasons," the Veteran answered "back trouble."  The Veteran also indicated that he was planning to apply for VA compensation for his back.  On examination, the examiner noted no findings except that the Veteran was planning to apply for VA benefits.  The examiner noted a history of sinus trouble.  

Post-service VA treatment records indicate that the Veteran again complained of back pain in January 1998.  In February 1998, the Veteran complained that he had back pain for six weeks.  The Veteran also reported that aside from the previous six weeks, he did not have back for fourteen years after his surgery.  In July 1998, the Veteran reported that his low back condition spontaneously resolved.  In May 2001, the Veteran reported that he started having back pain after picking up a 50 pound bag of supplies for yard work.  

In May 2010, the Veteran presented for a VA examination.  The Veteran reported that his low back disability began in 1965, when he fell onto the edge of a swimming pool.  From that time until the Veteran had a laminectomy in 1985, the Veteran reported that his back pain increased and he developed radicular pain in his right leg.  Since his surgery in 1985, the Veteran reported that his low back pain has been minimal and that he has not recently experienced radicular pain in either leg.  The Veteran reported a history of stiffness in his lower back.  The Veteran reported that after separation from service, he worked as a craps dealer but retired in 1995 because of his pancreatitis.  

On examination, the Veteran's motor, sensory, and reflex examinations were normal.  Range of motion testing showed: forward flexion to 80 degrees, extension to 20 degrees, left and right lateral rotation and flexion to 30 degrees.  There was no objective evidence of pain.  The examiner opined that the Veteran's low back condition was less likely than not caused by or the result of the Veteran's service.  The examiner found that the Veteran's low back condition clearly pre-existed his service and indicated that the in-service injury in April 1969, when the Veteran lifted an object from a jeep, was "but one of likely multiple stressors on [his] lumbar back."  The examiner noted that after the Veteran's profile was changed in September 1969, the Veteran did not have any other complaints of back pain until his separation examination in January 1971.  After separation from service, the examiner noted that the Veteran had many years of civilian life before back surgery became necessary.  The examiner opined that it was unlikely that the Veteran's military stressors "were anything more than miniscule in terms of causing any permanent aggravation of the [Veteran's] pre-military low back condition; likewise, the military stressors were unlikely to have played any significant role in the totality of events leading up to the [Veteran's] low back surgery in 1985." 

As noted above, on entrance into service the Veteran gave a detailed history of a pre-existing back disorder, to include having been previously rejected for enlistment as a result of that disorder.  In addition to the history given by the Veteran, the Board further notes that on entrance the examining physician stated that the Veteran had recurring back pain, albeit not of severity to preclude enlistment.  The Board finds that the comments by the physician amount to the disorder being noted on entrance examination.  Since the Veteran's low back disability existed prior to service and was noted on his entrance examination, service connection is available only if the evidence of record shows that the Veteran's low back disability was aggravated by his service.  The presumption of aggravation applies only when the Veteran shows the pre-service disability increased in severity during service.  Beverly v. Brown, 9 Vet. App. 402 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398 (1995).  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304 (1993).  Accordingly, "a lasting worsening of the condition"-that is, a worsening that existed not only at the time of separation but one that still exists currently-is required.  Routen v. Brown, 10 Vet. App. 183 n.2 (1997); Verdon v. Brown, 8 Vet. App. 529 (1996).  

In this case, the Board finds that the Veteran's low back disability did not increase in severity during service.  The Veteran's service treatment records indicate that he had low back complaints only a few occasions before he was placed on a permanent profile in 1969.  Between 1969 and his separation from service, the Veteran's service treatment records do not document any low back complaints.  Although the Veteran reported recurring low back pain on his separation examination, a low back disability was not noted on examination.  The Board also notes that the Veteran's complaint at separation was the same as his complaint on his entrance examination; recurring back pain.  In addition, the May 2010 VA examiner reviewed the Veteran's claims file, including his service treatment records, and found that it was unlikely that the Veteran's in-service incidents aggravated his low back disability.  In explaining his opinion, the examiner noted that the Veteran did not have any low back complaints after his profile was changed in 1969, that the Veteran had multiple stressors after separation from service, and that the Veteran's low back condition did not require surgery until 1985.  

The only medical opinion to address aggravation is that offered by the May 2010 VA examiner who concluded that the Veteran's current low back disability was not aggravated by his service and offered a supporting rationale.  To the extent the Veteran asserts his current low back disability was aggravated by service, the Board finds that given the particular facts of this case, his low back disability could have multiple causes and is not a disability for which a lay opinion is competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

During his March 2012 hearing, the Veteran reported that he had low back pain from service to his 1985 surgery.  The Veteran indicated that his back did not bother him currently, but that he has a weak back.  Although the Veteran contends that his back pain has existed since service, the Board finds that, while the Veteran is competent to report the onset of his low back disability and what his current symptoms are, any recent report of continuous symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and is not credible.  Charles v. Principi, 16 Vet. App. 370 (2002).  Specifically, the Board gives weight to Veteran's prior statements in February 1998 that he had not experienced back pain for 14 years and his July 1998 that the back pain that he reported in February 1998 spontaneously resolved.  

Thus, the only competent, credible opinion of record is the May 2010 VA opinion which weighs against the claim.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b).

V.  Hepatitis C

The Veteran contends that he incurred hepatitis C as a result of in-service vaccinations that were administered with a pressurized air gun.  

During his March 2012 hearing, the Veteran reported that he was told that he could not give blood shortly after he received vaccinations from an air gun.  The Veteran also reported that he got his tattoo from a certified tattoo parlor before entering service and that he did not use intravenous drugs.  

The Veteran's service treatment records are negative for any diagnosis or indication of hepatitis C.  On dental health questionnaires dated February 1969 and April 1970, the Veteran reported that he did not have hepatitis.  On his January 1971 separation examination, the Veteran reported that he did not suffer from venereal diseases or jaundice.   

Post-service treatment records indicate that the Veteran was diagnosed with hepatitis C in March 1997.  

VA treatment records dated September 1999 indicate that the Veteran was admitted to the psychiatric unit twice for drug dependence and factious disorder.  

During his July 2001 Agent Orange examination, the Veteran reported that he was diagnosed with hepatitis C in 2001.  The Veteran also reported that he experimented with cocaine and methamphetamines in the 1980's.  

An April 2002 note indicates that the Veteran was referred for pain management and that he was going to be prescribed methadone.  The Veteran called to indicate that he would not take it.  

During a May 2010 VA examination, the Veteran reported that he does not recall ever having symptoms of hepatitis C.  The examiner noted that the Veteran has a tattoo on his left shoulder, but that the Veteran could not recall the details of getting the tattoo.  The Veteran acknowledged visiting prostitutes and the examiner indicated that sexual transmission is a known transmission route for hepatitis C.  The Veteran also reported that he believes his military vaccinations caused his hepatitis C.  The examiner indicated that any one of these three factors could have caused the Veteran's hepatitis C.  The examiner opined that the Veteran had too many risk factors to determine whether hepatitis C was incurred in service without resort to mere speculation.  

Under the law, "[a]n examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion . . . however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence."  In order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  Jones v. Shinseki, 23 Vet. App. 382 (2010). 

Here, the examiner explained a definitive opinion was not reached because the Veteran had three risk factors that all could have caused his hepatitis C.  The examiner also noted that only two of the risk factors occurred while the Veteran was in service.  The examiner also indicated that the Veteran has never felt sick from his hepatitis C and that there have been no further attempts to investigate of treat the Veteran's hepatitis C.   

As the examiner provided an explanation for the determination that an opinion could not be reached on the question of whether the Veteran incurred hepatitis C in service, the Board finds the opinion to have some probative value.  The examiner has adequately explained why an opinion could not be reached without resort to mere speculation.  Jones, 23 Vet. App. 382.

If the question of etiology cannot be determined without resorting to speculation, then it has not been proven to the level of equipoise.  Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (Board may not award benefits when the award would be based upon pure speculation); Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) ("[t]he examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection. Therefore, it is not pertinent evidence, one way or the other, regarding service connection").  As such, the Board finds that there is no evidence to support the claim.

The Veteran argues that his hepatitis C was caused by vaccinations with air guns.  However, during his March 2012 hearing, the Veteran testified that he did not know if the air gun nozzles were cleaned between vaccinations.  The Veteran has not presented any probative evidence that the air gun used for his vaccinations was contaminated with hepatitis C.  The Veteran's service treatment records do not describe how the vaccinations were administered and there are no indications that the Veteran had adverse effects to immunizations received during service.  In addition, while the Board acknowledges that vaccinations given with an air gun could theoretically result in hepatitis C, there is no competent medical evidence linking the Veteran's hepatitis C to an air gun vaccination in service.  VBA Fast Letter 04-13 (June 29, 2004).

The Board acknowledges that the Veteran is competent to report that he received vaccinations from an air gun.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  However, the Veteran is not competent to state that his hepatitis was caused by an air gun vaccination because such a determination requires medical expertise.  In addition, the Veteran contends that he has had hepatitis since service and speculates that he must have contracted hepatitis C in service because he does not have any hepatitis C risk factors.  However, the Board finds that, while the Veteran is competent to report the onset of hepatitis C symptoms, when he was told that he had hepatitis C, and that he does not have any hepatitis C risk factors, any recent report of continuous symptoms since service or lack of risk factors is outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and is not credible.  Charles v. Principi, 16 Vet. App. 370 (2002).  In this case, the Board notes that during his May 2010 VA examination, the Veteran reported that he has never had hepatitis C symptoms and that he has not sought treatment for his hepatitis C.  In addition, the Board gives weight to Veteran's in-service reports that he did not have hepatitis, statements made during his May 2010 VA examination and the Veteran's post-service treatment records that indicate that he had a history of drug use.   

Specifically, the Veteran reported that he was diagnosed with hepatitis C in 1968; however, his service treatment records contain no mention of hepatitis C.  In addition, in February 1969 and April 1970 the Veteran reported that he did not have hepatitis on dental health questionnaires.  The Veteran also did not indicate that he had hepatitis C on his separation examination.  The Veteran's first hepatitis C diagnosis of record is dated March 1997; more than 25 years after his separation from service.  The Veteran also reported that he was diagnosed with hepatitis C in 2001 during his July 2001 Agent Orange examination.

During his March 2012 hearing, the Veteran testified that he obtained his tattoo from a licensed tattoo parlor in San Francisco before entering service.  However, during his May 2010 VA examination, the Veteran could not recall the details of how he obtained his tattoo.  In addition, the Veteran's enlistment examination does not indicate that the Veteran had a tattoo, but his separation examination noted that the Veteran had a tattoo on his left shoulder.  

The Veteran also reported that he did not use intravenous drugs during his March 2010 VA examination, however, VA treatment records dated September 1999 note that the Veteran was admitted to the VA psychiatric unit twice for drug dependence and factious disorder.  During his July 2001 Agent Orange examination, the Veteran reported that he experimented with cocaine and methamphetamines in the 1980's.  In addition, and April 2002 VA treatment note indicates that the Veteran called to indicate that he would not take methadone.  Therefore, the Board finds that the Veteran has not had continuous hepatitis C symptoms since service and that he has hepatitis C risk factors that are not related to service.  

The Board notes that the Veteran submitted a letter from his primary care physician dated April 2012 in support of his claim.  The examiner indicated that the etiology of the Veteran's hepatitis C is unknown, but that the Veteran believes he contracted hepatitis C from air gun vaccinations.  The examiner did not provide an opinion that the Veteran's hepatitis C was related to his service.  The examiner indicated that he reviewed the Veteran's Reno VA medical center records and found that the Veteran did not have a history of illicit drug use.  The examiner noted that the Veteran has never been a health care worker, has not had an organ transplant or had household contact with hepatitis C.  The examiner noted that the Veteran has had many hospitalizations for his chronic pancreatitis.  The Board does not give much probative weight to the April 2012 examiner's opinion.  First, the examiner noted that the etiology of the Veteran's hepatitis C was unknown.  In addition, the examiner indicated that he did not find a history of illicit drug use in the Veteran's medical records.  However, the references to drug use were made in mental health records.  The Board also finds the Veteran's report that he used drugs in the 1980's probative.  Finally, the Board notes that the examiner did not address the Veteran's tattoo or his admission that he visited prostitutes.  

The Board gives great weight to the May 2010 VA examiner's opinion, as the examiner provided an opinion after reviewing the Veteran's service treatment records and claims file and interviewing the Veteran.  The only competent, credible opinion of record is the May 2010 VA opinion which weighs against the Veteran's claim because the examiner found that the Veteran's hepatitis C risk factors, which are not all related to service, could individually have caused the Veteran to contract hepatitis C and that it is not possible to determine whether the Veteran's hepatitis C is related to his service.  

Accordingly, the Board finds that the preponderance of the evidence weighs against the claim for service connection for hepatitis C, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102  (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence has been received, the claim for entitlement to service connection for a low back disability is reopened and to that extent the claim is granted. 

Entitlement to service connection for a low back disability is denied. 

Entitlement to service connection for hepatitis C is denied. 


REMAND

During his March 2012 hearing, the Veteran argued that his chronic pancreatitis should be service-connected as secondary to his service-connected diabetes mellitus.  To date, the Veteran has not been afforded a VA examination for his chronic pancreatitis.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), a VA examination is required to determine whether the Veteran's current chronic pancreatitis is caused or aggravated by his service-connected diabetes mellitus.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice regarding secondary service connection for chronic pancreatitis.  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's chronic pancreatitis.  The claims folder and all appropriate medical records should be forwarded to the examiner for review in connection with the examination. Based on the examination and review of the record, the examiners should answer the following questions: 

(a) Is it at least as likely as not (50 percent probability) that the Veteran's chronic pancreatitis was incurred in service? 

(b) If the answer to (a) is no, is it at least as likely as not (50 percent probability) that the Veteran's chronic pancreatitis was caused or aggravated (chronic worsening) by his service-connected diabetes mellitus?  If aggravation is present, the clinician must indicate, to the extent possible, the approximate level of chronic pancreatitis present (i.e., a baseline) before the onset of the aggravation.

A complete rationale for any opinion must be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, and following any other development deemed necessary, readjudicate the claim.  If the benefit sought on appeal remains denied in, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC) and afforded an applicable time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


